UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 30, 2005 PROMAX COMMUNICATIONS, INC. 2580 Anthem Village Drive, Suite B-1, Henderson, Nevada 89052 (Address of principal executive offices) (702) 588-5965 (Issuer’s telephone number) Yukon Territory 0-25820 87-0810718 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification No.) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F) Form 20-F
